Citation Nr: 0526964	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from July 1968 to October 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the RO, which 
denied entitlement to service connection for PTSD.  

In June 2005, the veteran failed to appear at the RO for a 
scheduled hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence that the veteran engaged 
in combat with the enemy during his tour of duty in Vietnam 
from December 1968 to July 1970.

3.  The veteran is not shown to have manifested symptoms of a 
psychiatric disorder during his period of active duty or for 
many years thereafter.  

4.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)) are applicable 
to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Further, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For the reasons noted 
below, the Board finds that VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO decision in December 
2002, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in April 2001, October 
2002, and April 2004, the RO advised him of what was required 
to prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any additional supporting information 
or evidence that he wanted the RO to obtain, and to send it 
any evidence in his possession that pertained to his claim.

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a December 
2002 rating decision and statement of the case issued to him 
in January 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claim was denied and the evidence it had considered 
in denying the claim.  In the statement of the case, the RO 
advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Further, the statement of the 
case provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  Thus, through the documents mailed to the 
veteran, the RO informed him of the information and evidence 
needed to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 
5103.  In short, the veteran has been notified of the 
information or evidence necessary to substantiate his claim 
and the parties responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to service connection for PTSD.  He was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge in June 2005, but he failed to appear.  
The RO has obtained VA medical treatment records of the 
veteran for association with the claims file, but the veteran 
has not identified any private medical records for VA to 
obtain on his behalf.  The RO has also attempted to 
corroborate the veteran's claimed stressors through the U.S. 
Armed Services Center for Unit Records Research.  Further, VA 
has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA medical examination in November 2002, 
specifically to ascertain the nature and etiology of any 
mental disorder.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD related to his 
experiences during his tour of duty in Vietnam.  A review of 
the record indicates that he served on active duty from July 
1968 to October 1971, with a tour of duty in Vietnam from 
December 1968 to July 1970.  His DD Form 214s indicate that 
his military occupational specialty was a military policeman, 
and that he was awarded the Vietnam Service Medal, the 
National Defense Service Medal, and the Republic of Vietnam 
Campaign Medal with 60 Device.  Such awards do not, in and of 
themselves, denote engagement in combat with the enemy.  
Further, the veteran has not asserted, and the evidence does 
not otherwise show, that he has engaged in combat.  As such, 
the veteran's statements alone may not establish the 
occurrence of his claimed in-service stressors.  38 C.F.R. § 
3.304(f).  

As noted, to establish service connection for PTSD, there 
must be medical evidence diagnosing PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Based on a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for PTSD.  

In this case, the veteran's service medical records show no 
complaints, treatment or diagnosis of psychiatric disability.  
In fact, there is no medical evidence showing that the 
veteran suffered from any psychiatric manifestations until 
many years after his discharge from service in October 1971.  

At the time he filed his claim in March 2001, the veteran 
indicated that since his discharge from service he had held 
dozens of jobs and was unable to keep any one job for very 
long.  He also noted that he had never received treatment for 
PTSD and that he just "lived with it."  Post-service VA 
outpatient records do not show any treatment for or diagnosis 
of PTSD.  At the time of a VA examination in November 2002, 
the veteran was examined to ascertain the nature and etiology 
of all mental disorder.  The examiner evaluated the veteran, 
reviewed the claims file, interviewed the veteran, and 
concluded that the veteran's diagnosis was adjustment 
disorder with depressed mood.  The examiner expressly 
excluded a diagnosis of PTSD, stating that the veteran did 
not meet all the criteria for PTSD.  Further, on a VA 
outpatient primary care PTSD screen in October 2004, the 
veteran's results were indicated as normal.  In sum, the 
record contains no medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

The veteran has specifically claimed service connection for 
PTSD, and as noted, there is no medical evidence of a current 
diagnosis of PTSD, either during or at any point following 
service.  The VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection for PTSD, the requirements of a medical 
diagnosis of PTSD must be met.  38 C.F.R. § 3.304(f).  While 
it appears that the U.S. Armed Services Center for Unit 
Records Research has in May 2002 corroborated one of the 
veteran's claimed stressors, such is superfluous where the 
record is devoid of a diagnosis of PTSD in the first 
instance.  

While the veteran believes that he currently suffers from 
PTSD as a result of service, as a layperson, he does not have 
the medical expertise necessary to diagnose his condition or 
give etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 
91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


